DETAILED ACTION
This office action is responsive to communications filed on November 22, 2021 and January 14, 2022.  Claims 1, 2, 4, 7, 8, 12, 18, 28, 29, 31, 34, 35 and 71-74 have been amended.  Claims 24, 26, 45, 46 and 67 have been canceled.  New claims 75-80 have been added.  Claims 1, 2, 4, 7, 8, 12, 18, 28, 29, 31, 34, 35 and 71-80 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 14, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75 and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 75, which depends from Claim 1, recites the limitation “a transmission rate associated with the list of CBR ranges”.  However, there is no previous recitation of any CBR ranges.  There is insufficient antecedent basis for this limitation in the claim.  Claim 78 is rejected based on similar reasoning.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 75 and 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 75 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 28, 29, 31 and 75-80 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (US 2015/0024763).

Regarding Claim 1, Lee teaches a method, implemented by a wireless transmit/receive unit (WTRU), for performing Device-to-Device (D2D) communications using a wireless network (“The D2D communication technology of the LTE system is a technology that terminals located within a near distance can directly communicate with each other. In the conventional cellular communication system, a terminal should communicate with another terminal through a base station without regard to a distance between the terminals. However, the D2D communication technology makes terminals or devices located adjacently exchange data directly without intervention of the base station” – See [0008]), the method comprising:
determining whether the WTRU belongs to a cooperation group of D2D devices communicating in an area according to sidelink (SL) configuration information received by the WTRU, the SL “Here, the D2D communication groups 310, 320, and 330 may be configured according to various criteria. For example, the D2D communication groups may be configured according to physical positions of the terminals performing D2D communications and resources used by terminals performing D2D communications or pairs of terminals performing D2D communications” – See [0055]; “the header terminal may compare interference level of each subband with multiple threshold values in stepwise manner, and indicate state information for each subband.” – See [0064]; “For example, as shown in FIG. 4B, when four MCS levels MCSO, MCS1, MCS2, and MCS3 are used for D2D communications, a header terminal may use 2 bits for each subband in order to represent channel state of each subband. For example, if interference level of DC-R(0) corresponds to MCSO, a header terminal may set a value for DC-R(0) to be `00`. Also, if interference level of DC-R(1) corresponds to MCS1, a header terminal may set a value for DC-R(1) to be `01`. Also, if interference level of DC-R(2) corresponds to MCS2, a header terminal may set a value for DC-R(2) to be `10`. Also, if interference level of DC-R(n-1) corresponds to MCS3, a header terminal may set a value for DC-R(n-1) to be `11`” – See [0065]; See also Fig. 4B; The terminal determines a D2D group.  The terminal (WTRU) is configured with a plurality of MCS levels (sets of SL transmission parameters for which the WTRU determines values according to SL channel interference measurements performed by the WTRU) and a plurality of interference threshold values (list of channel interference values associated with sets of SL transmission resources for SL transmissions to which the SL transmission parameters are applied));
determining: (1) an SL channel interference measurement value according to SL channel measurement performed by the WTRU, and (2) a set of SL transmission parameter values corresponding “Referring to FIG. 6, the header terminal 610 may measure interference level (IoT) of each subband (i.e. DC-R) included in resources allocated for D2D communications (i.e. D2D resource pool), configure bitmap information corresponding to the measurement results, and transmit the configured bitmap information to the peer terminal 620 (S601)” – See [0080]; “a header terminal may represent (or, indicate) resource state of each subband by using a single bit. At this time, 1 bit may represent whether the corresponding subband can be used or not. In FIG. 4A, a header terminal may set a bit value corresponding to DC-R(0) to 0 when interference level of DC-R(0) is lower than the threshold value. In this case, the value `0` means that DC-R(0) subband can be used (i.e. `Empty`.) Otherwise, when interference level of DC-R(1) is equal to or greater than the threshold value, a header terminal may set a bit value corresponding to DC-R(1) to 1, and the value `1` means that DC-R(1) subband cannot be used (i.e. `Full`.)” – See [0063]; “Meanwhile, if multi-leveled MCS is used for a D2D communication link by considering Quality of Service (QoS) differentiation, the header terminal may allocate multiple bits for each subband in order to represent resource state for each subband. In this case, the header terminal may compare interference level of each subband with multiple threshold values in stepwise manner, and indicate state information for each subband” – See [0064]; “For example, as shown in FIG. 4B, when four MCS levels MCSO, MCS1, MCS2, and MCS3 are used for D2D communications, a header terminal may use 2 bits for each subband in order to represent channel state of each subband. For example, if interference level of DC-R(0) corresponds to MCSO, a header terminal may set a value for DC-R(0) to be `00`. Also, if interference level of DC-R(1) corresponds to MCS1, a header terminal may set a value for DC-R(1) to be `01`. Also, if interference level of DC-R(2) corresponds to MCS2, a header terminal may set a value for DC-R(2) to be `10`. Also, if interference level of DC-R(n-1) corresponds to MCS3, a header terminal may set a value for DC-R(n-1) to be `11`” – See [0065]; The terminal measures interference levels on a plurality of D2D subbands (sidelink channels), 
on condition that D2D data is to be transmitted, selecting SL transmission resources according to the SL transmission parameter values determined according to the SL channel measurement performed by the WTRU and transmitting a SL transmission using the set of SL transmission resources (“all terminals participating D2D communications, among terminals belonging to each D2D communication group, may measure interference (IoT) of each subband (i.e. DC-R) of allocated resources (i.e. D2D resource pool), and select resources used for D2D communications based on the measurement results” – See [0077]; D2D data is transmitted/communicated on the D2D resources (SL transmission resources) based on the measurements).

Regarding Claim 2, Lee teaches the method of Claim 1.  Lee further teaches that the set of SL transmission resources includes one or more resource sets that are different than a current one or more resource sets allocated for D2D communications (“In case that the D2D resource pool 202 is changed, the base station may transmit the changed information to terminals through system information such as a System Information Block (SIB). Alternatively, the base station may change the D2D resource pool 202 dynamically according to channel states or network situations. In this case, the base stations can dynamically perform a signaling on the changed information” – See [0048]; The terminal may be a set of D2D (sidelink) resources that includes changed/updated resources which are different from a current set of resources allocated for D2D communications).

Regarding Claim 4, Lee teaches the method of Claim 1.  Lee further teaches that the selecting a set of SL transmission resources comprises:
“As shown in FIG. 4A, a header terminal may represent (or, indicate) resource state of each subband by using a single bit. At this time, 1 bit may represent whether the corresponding subband can be used or not. In FIG. 4A, a header terminal may set a bit value corresponding to DC-R(0) to 0 when interference level of DC-R(0) is lower than the threshold value. In this case, the value `0` means that DC-R(0) subband can be used (i.e. `Empty`.) Otherwise, when interference level of DC-R(1) is equal to or greater than the threshold value, a header terminal may set a bit value corresponding to DC-R(1) to 1, and the value `1` means that DC-R(1) subband cannot be used (i.e. `Full`.)” – See [0063]; The terminal identifies various subbands to use for D2D communication and determines, based on the bitmaps, subbands which are empty or full (i.e., reserved or not)).

Claim 28 is rejected based on reasoning similar to Claim 1.
Claim 29 is rejected based on reasoning similar to Claim 2.
Claim 31 is rejected based on reasoning similar to Claim 4.

Regarding Claim 75, Lee teaches the method of Claim 1.  Lee further teaches that the SL configuration information indicates a transmission rate associated with the list of CBR ranges (“Meanwhile, if multi-leveled MCS is used for a D2D communication link by considering Quality of Service (QoS) differentiation, the header terminal may allocate multiple bits for each subband in order to represent resource state for each subband. In this case, the header terminal may compare interference level of each subband with multiple threshold values in stepwise manner, and indicate state information for each subband” – See [0064]; MCS levels (transmission rates) are associated with various interference ranges (CBR ranges)).

Regarding Claim 76, Lee teaches the method of Claim 1.  Lee further teaches that the SL transmission resources are selected according to any of: (1) the WTRU selecting transmission parameters for the selecting the SL transmission resources, and (2) the WTRU determining an amount of resources that may be used for the SL transmission (“As shown in FIG. 4A, a header terminal may represent (or, indicate) resource state of each subband by using a single bit. At this time, 1 bit may represent whether the corresponding subband can be used or not. In FIG. 4A, a header terminal may set a bit value corresponding to DC-R(0) to 0 when interference level of DC-R(0) is lower than the threshold value. In this case, the value `0` means that DC-R(0) subband can be used (i.e. `Empty`.) Otherwise, when interference level of DC-R(1) is equal to or greater than the threshold value, a header terminal may set a bit value corresponding to DC-R(1) to 1, and the value `1` means that DC-R(1) subband cannot be used (i.e. `Full`.)” – See [0063]; The D2D resources (SL transmission resources) are selected according to the parameters in the bitmaps of Figs. 4A/4B).

Regarding Claim 77, Lee teaches the method of Claim 1.  Lee further teaches that the SL transmission includes any of: (1) D2D data, and (2) information indicating the SL grant transmission resources used for the SL transmission (“all terminals participating D2D communications, among terminals belonging to each D2D communication group, may measure interference (IoT) of each subband (i.e. DC-R) of allocated resources (i.e. D2D resource pool), and select resources used for D2D communications based on the measurement results” – See [0077]; The sidelink transmissions include D2D data communications).

Claim 78 is rejected based on reasoning similar to Claim 75.
Claim 79 is rejected based on reasoning similar to Claim 76.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0024763) in view of Li et al. (US 2015/0271861).

Regarding Claim 7, Lee teaches the method of Claim 1.  Lee does not explicitly teach using the set of SL transmission resources until the WTRU acquires a new cell used for D2D communications.
However, Li teaches using the set of SL transmission resources until the WTRU acquires a new cell used for D2D communications (“In the example shown in FIG. 17, eNB1 1705 communicates with UE1 1735 and eNB2 1710 communicates with UE2 1740. UE1 1735 and UE2 1740 have D2D communications. UE1 1735 moves toward new location 1745 and eNB1 1705 needs to handover UE1 1735 to eNB2 1710. Before the handover, eNB2 1710 can inform eNB1 1705 via backhaul 1750, about its D2D resource allocation related parameters, such as the resource allocation for SA or data. Then eNB1 1705 can transmit message to inform UE1 1735 of the information on D2D communications in eNB2 1710 coverage, which eNB1 1705 obtains from eNB2 1710. The UE1 1735 can start to use the new D2D communication resources given by eNB2 1710 via eNB1 1705, to transmit D2D control and data, even during the handover phase, before the handover finishes” – See [0158]; The UE/WTRU uses a set of D2D resources (SL transmission resources) allocated for a current cell until handover to a new cell is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include using the set of SL transmission resources until the WTRU acquires a new cell used for D2D communications.  Motivation for doing so would be to enable D2D services to maintain continuity during changing status, such as mobility (See Li, [0138]).

Claim 34 is rejected based on reasoning similar to Claim 7.

Claims 8 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0024763) in view of Van Phan et al. (US 2018/0063825).

Regarding Claim 8, Lee teaches the method of Claim 1.  Lee does not explicitly teach that the selecting a set of SL transmission resources comprises: determining whether the any number of resource sets are allocated as semi-persistent resources.
However, Van Phan teaches determining whether the any number of resource sets are allocated as semi-persistent resources (“The method includes making semi-persistent dedicated resource allocation for the instant-access D2D transmission to a certain user admitted into the given SM-Zone valid throughout the SM-Zones” – See [0158]; The UE determines a semi-persistent resource allocation that corresponds to the SM-Zone/group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to determine whether the any number of resource sets are allocated as semi-persistent resources.  Motivation for doing so would be to minimize complexity and 

Claim 35 is rejected based on reasoning similar to Claim 8.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0024763) in view of Zhu et al. (US 2018/0041888).

Regarding Claim 12, Lee teaches the method of Claim 1.  Lee does not explicitly teach that transmitting the SL transmission using the set of SL transmission resources comprises: determining whether a collision rate exceeds a threshold; and reducing a transmission rate on condition that the collision rate exceeds the threshold.
However, Zhu teaches determining whether a collision rate exceeds a threshold; and reducing a transmission rate on condition that the collision rate exceeds the threshold (“The transmission probability may be adjusted to control congestion and/or to improve D2D discovery resource usage. In some embodiments, reducing the transmission probability may encourage a reduction in the number and/or rate of discovery messages transmitted, which may reduce congestion. For example, reducing the transmission probability may reduce congestion when a relatively high number of wireless devices 104 are sending discovery messages. In some embodiments, increasing the transmission probability may encourage an increase in the number and/or rate of discovery messages transmitted, which may improve resource usage. For example, increasing the transmission probability may improve resource usage when a relatively low number of wireless devices 104 are sending discovery messages” – See [0022]; “if the collision ratio is greater than a collision ratio threshold, which may be represented by a symbol q*C, the transmission probability may be reduced” – See [0033]; When the collision rate is above a threshold, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee determine whether a collision rate exceeds a threshold and reduce a transmission rate on condition that the collision rate exceeds the threshold.  Motivation for doing so would be to reduce congestion when a high number of devices are attempting to transmit data.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0024763) in view of Freda et al. (WO 2014/018333 A2).

Regarding Claim 18, Lee teaches the method of Claim 1.  Lee does not explicitly teach determining D2D devices communicating in the area, according to any of: receiving a synchronization message; performing a channel estimation based on the synchronization message; and determining a frequency offset based on the synchronization message, wherein the synchronization message is one or more of a predetermined preamble and a predetermined postamble.
However, Freda teaches determining D2D devices communicating in the area, according to any of: receiving a synchronization message; performing a channel estimation based on the synchronization message; and determining a frequency offset based on the synchronization message, wherein the synchronization message is one or more of a predetermined preamble and a predetermined postamble (“the RACH preamble may contain or be enhanced with an initial synchronization signal which allows the UE to perform frequency synchronization in addition to being synchronized with time” – See [00230]; “In the case of D2D communication, in one embodiment, the RACH transmitted by the UE could be transmitted to the peer UE following the trigger by the eNB to initiate the D2D connection. The RACH could serve to perform both frequency and timing synchronization, as well as initial power control. In this case, the RACH response could be sent via the eNB using a sequence similar to the one in FIG. 15B ... The peer UE, upon receiving the RACH, will compute the frequency offset and any power adjustment and timing adjustment that need to be made” – See [00233]; The UE receives a synchronization message and performs channel estimation/frequency offset determination using the received synchronization message. The synchronization message is part of a RACH preamble).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to determine D2D devices communicating in the area according to any of: receiving a synchronization message, performing a channel estimation based on the synchronization message, and determining a frequency offset based on the synchronization message, wherein the synchronization message is one or more of a predetermined preamble and a predetermined postamble.  Motivation for doing so would be to enable UEs to perform synchronization in a cell when uplink operation cannot be established (See Freda, [00232]).

Claims 71-74 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0024763) in view of Yoon (US 2016/0044668).

Regarding Claim 71, Lee teaches the method of Claim 1.  Lee does not explicitly teach selecting one or more resource sets associated with a cooperation group specific WTRU ID.
However, Yoon teaches selecting one or more resource sets associated with a cooperation group specific WTRU ID (“A UE identifier may be UE group-specific information” – See [0086]; “The UE-specific information (or UE group-specific information) may be D2D data transmission resource allocation information, which is information for allocating a D2D data transmission resource to an individual UE or a UE group” – See [0112]; The group-specific information includes a UE identifier (WTRU ID) and D2D resources).


Regarding Claim 72, Lee teaches the method of Claim 1.  Lee does not explicitly teach selecting one or more Time Resource Pattern of Transmission (TRPT) resources associated with a cooperation group specific WTRU ID.
However, Yoon teaches selecting one or more Time Resource Pattern of Transmission (TRPT) resources associated with a cooperation group specific WTRU ID (“A UE group may be grouped based on an identifier of a UE. A D2D data transmission subframe allocated for each UE group may be indicated. When the number of repetitions of a D2D data transmission resource bitmap is R, UEs are grouped by executing a modular arithmetic with respect to a value corresponding to a UE identifier, and a D2D data transmission subframe allocated to the UE group may be determined. A UE identifier may be UE group-specific information or UE-specific information allocated to a UE through a D2D SA transmission resource” – See [0086]; A subframe/time resource pattern is selected in association with a group-specific UE ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include selecting one or more Time Resource Pattern of Transmission (TRPT) resources associated with a cooperation group specific WTRU ID for the same reasons as those given with respect to Claim 71.

Claim 73 is rejected based on reasoning similar to Claim 71.


Response to Arguments
On pages 8-10 of the remarks filed on November 22, 2021, Applicant argues in substance that Claims 1 and 28, as currently amended, are no longer directed to a different invention from original Claims 1 and 28.  Applicant’s arguments have been fully considered and are persuasive.  Accordingly, Claims 1, 2, 4, 7, 8, 12, 18, 28, 29, 31, 34, 35 and 71-80 are now being examined on their merits.

On pages 11-12 of the remarks filed on November 22, 2021, Applicant argues in substance that Van Phan and Jung do not teach receiving SL configuration information indicating “(1) sets of SL transmission parameters for which the WTRU determines values …; and (2) a list of CBRs associated with sets of SL transmission resources …”, and the claim features “selecting a set of SL transmission resources according to the determined SL transmission parameters values”, as recited in Claims 1 and 28.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Lee reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478